Citation Nr: 1134575	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to an increased initial evaluation for service-connected coronary artery disease, status post coronary artery bypass graft, evaluated as 10 percent disabling prior to August 1, 2005, and as 60 percent disabling thereafter.  

5.  Entitlement to an increased initial evaluation in excess of 20 percent for service-connected diabetes mellitus.  

6.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression.

7.  Entitlement to service connection for dyslipidemia.  

8.  Entitlement to an initial compensable evaluation for service-connected high blood pressure.

9.  Entitlement to an initial compensable evaluation for service-connected erectile dysfunction.

10.  Entitlement to an initial compensable evaluation for service-connected peripheral arterial disease.  

11.  Entitlement to an effective date prior to June 14, 2007 for service connection for peripheral neuropathy, right lower extremity.  

12.  Entitlement to an effective date prior to June 14, 2007 for service connection for erectile dysfunction.  

13.  Entitlement to an effective date prior to June 14, 2007 for special monthly compensation based on loss of use of a creative organ.  

14.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's C-file was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran appealed, and in February 2009, the Board denied the claim for an increased initial evaluation in excess of 20 percent for diabetes mellitus, and granted the claim for an increased initial evaluation for coronary artery disease, to the extent that it granted a 60 percent evaluation.   

In May 2008, the RO denied claims for service connection for hearing loss, tinnitus, posttraumatic stress disorder (PTSD), and depression, and granted service connection for high blood pressure, evaluated as noncompensable.  

In July 2009, the RO denied a claim for TDIU.  

The appellant appealed the February 2009 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2010, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2009 decision, to the extent that it was unfavorable.  That same month, the Court issued an Order vacating the February 2009 Board decision.  

In November 2007, the Veteran was afforded a hearing before Mark W. Greenstreet, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of entitlement to service connection for dyslipidemia, and an acquired psychiatric disorder (other than PTSD) to include depression, entitlement to an initial compensable evaluation for service-connected high blood pressure, entitlement to TDIU, entitlement to an effective date prior to June 14, 2007 for service connection for peripheral neuropathy, right lower extremity, entitlement to an effective date prior to June 14, 2007 for service connection for erectile dysfunction, entitlement to an effective date prior to June 14, 2007 for special monthly compensation (SMC) based on loss of use of a creative organ, entitlement to an initial compensable evaluation for service-connected erectile dysfunction, and entitlement to an initial compensable evaluation for service-connected peripheral arterial disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's PTSD is related to his service.

2.  The Veteran's hearing loss, and tinnitus, are related to his service.  

3.  Prior to August 1, 2005, the Veteran's service-connected coronary artery disease is not shown to have been productive of a workload of 7 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.    

4.  As of August 1, 2005, the Veteran's service-connected coronary artery disease is not shown to have been productive of chronic congestive heart failure, a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

5.  The Veteran's service-connected diabetes mellitus has not required a regulation of activities.  


CONCLUSIONS OF LAW

1.  PTSD was incurred due to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  

2.  The Veteran's hearing loss, and tinnitus, are related to his service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  

3.  Prior to August 1, 2005, the criteria for an initial evaluation in excess of 10 percent for service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Codes 7005, 7017 (2010).  

4.  As of August 1, 2005, the criteria for an evaluation in excess of 60 percent for service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Codes 7005, 7017 (2010).  

5.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has PTSD, hearing loss, and tinnitus, due to his service.  

The Board notes that subsequent to the Board's February 2009 (vacated) decision, additional evidence has been received, and that in March 2011, a waiver of RO review was received as to the issues that were adjudicated in the Board in February 2009.  See 38 C.F.R. § 20.1304 (2010).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2010).  

The law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service records (personnel file), and his discharge (DD Form 214) show the following: his military occupation specialty (MOS) was medical field ser[vice] tech[nician].  His awards include the Vietnamese Service Medal.  He arrived in Vietnam in June 1965.  He served as a HN (hospitalman) with the 1st Battalion, 9th Marine Regiment ("1/9") from about June 1965 to August 1966.  

The Veteran has submitted a number of articles which indicate that 1/9 was involved in prolonged combat in Vietnam for the period from June 1965 to October 1966, and that it had the longest sustained combat and the highest KIA (killed in action) rate in Marine Corps history.  

The Veteran's service medical records do not show treatment for psychiatric symptoms.  He received treatment for a left ear infection, and complaints of hearing loss and pain, in December (year unlisted).  A separation examination report is not of record.  

As for the post-service medical evidence, it consists of a VA and non-VA reports, dated between 2005 and 2010.  This evidence includes a VA examination report, dated in July 2010, which shows that the Veteran was diagnosed with PTSD, and that the examiner related the Veteran's PTSD to his service.  A number of VA progress notes, dated in 2009, also show that he was diagnosed with PTSD.

A VA audiometric examination report, dated in October 2010, shows that the Veteran reported having tinnitus during service, and hearing loss since returning from Vietnam.  The audiometric test results show that he has bilateral hearing loss, as defined at 38 C.F.R. § 3.385.  The examiner concluded, "The Veteran's current hearing loss and tinnitus are AT LEAST AS LIKELY AS NOT DUE TO OR A RESULT OF military noise exposure."  (emphasis in original).  The examiner noted that the Veteran's current hearing loss exceeds norms due to aging, that his configuration is consistent with noise exposure, that military acoustic trauma has been conceded, and that inner ear damage due to noise exposure typically causes high frequency SNHL (sensorineural hearing loss), which is often accompanied by tinnitus.  

As an initial matter, the Board finds that the evidence is sufficient to show participation in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  The Veteran is shown to have been trained as a Navy corpsman, and to have served with a Marine infantry unit in Vietnam which participated in a long period of combat, and which incurred a high rate of KIA.  Accordingly, participation in combat is established.  

The Veteran's participation in combat is established.  Therefore, the Veteran's lay testimony alone may establish the occurrence of a claimed inservice stressor, and under the circumstances, the issue of verified stressors need not be further discussed.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2010).  
 
The Board further finds that the evidence warrants the conclusion that the Veteran has PTSD due to his service.  The relevant medical evidence of record includes a VA PTSD examination report, which shows that the Veteran was diagnosed with PTSD, and that the examiner related his PTSD to his service.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that service connection for PTSD is warranted.  

With regard to the claim for hearing loss, and tinnitus, the Board finds that the evidence warrants the conclusion that the Veteran has both of these conditions due to his service.  Participation in combat is established.  The relevant medical evidence of record includes a VA audiometric examination report, which shows that the Veteran has bilateral hearing loss, as defined at 38 C.F.R. § 3.385.  He was diagnosed with hearing loss, and tinnitus, and the examiner related both of these conditions to his service.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that service connection for hearing loss, and tinnitus, is warranted.  


II.  Increased Initial Evaluations

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected coronary artery disease, and diabetes mellitus.  

The Board first notes that the May 2010 Joint Motion shows that it was agreed that a remand was required in order to analyze these claims under the provisions governing the assignment of an extraschedular rating.  Citing 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111 (2008).  The Board was also directed to address a claim for TDIU.  Finally, although not addressed by the Joint Motion, it appears that a considerable amount of evidence that is currently of record was not associated with the claims files at the time of the Board's February 2009 decision.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In November 2005, the RO granted service connection for coronary artery disease, status post coronary bypass grafting, evaluated as 10 percent disabling prior to April 19, 2005, as 100 percent disabling from April 19, 2005 to July 18, 2005, as 10 percent disabling thereafter, with an effective date for service connection of January 12, 2005.  The RO also granted service connection for diabetes mellitus, evaluated as 20 percent disabling, with an effective date for service connection of March 15, 2004.  The Veteran appealed the issues of entitlement to higher initial evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In February 2009, the Board granted the claim for an increased initial evaluation for coronary artery disease, to the extent that it granted a 60 percent evaluation.  In March 2009, the RO assigned an effective date of August 1, 2005, for the 60 percent evaluation.  Since this increase did not constitute a full grant of the benefits sought, the increased initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran is appealing the original assignment of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to both claims, the Board notes that a decision of the Social Security Administration (SSA), dated in July 2009, shows that the SSA determined that the Veteran was disabled as of August 2007, and that he has severe impairments that include coronary artery disease, status post bypass surgery, diabetes mellitus with peripheral neuropathy, and recurrent carotid artery stenosis.  

A.  Coronary Artery Disease

The RO has evaluated the Veteran's service-connected coronary artery disease as 10 percent disabling prior to August 1, 2005, and as 60 percent disabling thereafter, under 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7017-7005.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

Diagnostic Code 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned.  Thereafter, status post coronary bypass surgery resulting in workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, is rated 10 percent disabling. 

Status post coronary bypass surgery resulting in a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling. 

Status post coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. 

Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

Under DC 7005, a 10 percent rating is assigned for a workload of greater than 7 MET's but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  

A 30 percent rating is assigned for a workload of greater than 5 MET's but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  

A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id.  

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

With regard to the overall history of the disability in issue, see 38 C.F.R. § 4.1 (2010), in April 2005, the Veteran underwent an aortocoronary bypass times four with a LIMA and RIMA (left and right internal mammary arteries).  His postoperative course was noted to be uneventful.  See April 2005 Grant/Riverside Methodist Hospital report.  In May 2005, his wounds were noted to be healing properly, and he was noted to be asymptomatic, with a successful history of coronary artery bypass "without complication," and to have begun a walking program and phase II rehabilitation.  See May 2005 reports from J.H.A., M.D., and J.T.H., M.D.  In March 2006, he underwent a peripheral angiography with a postoperative diagnosis of stenosis of the bilateral carotid arteries.  In April 2006, the Veteran underwent a left carotid endarterectomy.  

A.  January 12, 2005 to August 1, 2005

A 10 percent is in effect from January 12, 2005 to August 1, 2005.  In this regard, as a 100 percent (temporary total) rating is in effect for this disability from April 19, 2005 to July 18, 2005, see 38 C.F.R. § 4.30 (2010), the increased initial evaluation claim is moot during this time, and the evidence during this time period will not be further discussed, except as noted.  

The relevant medical evidence dated during the time period in issue is summarized as follows: A report from A.R.A., M.D., dated in March 2005, notes an overall normal EKG (electrocardiogram), an ejection fraction of 63 percent, and a MET level of 10.9.  

A report from T.N.C., M.D., dated April 7, 2005 notes that the Veteran had a left ventricular ejection fraction of 60 percent.  

An EKG report, dated July 19, 2005, notes abnormal results, with sinus bradycardia and inferior infarct.  

The Board notes that a private treatment report from the McConnell Heart Health Center, dated in May 2005, shows a MET level of 10.10, and that a May 2005 report notes a normal EKG with heart rate blunted due to beta blockade; a 100 percent rating is in effect at the time of these reports.  

The Board finds that the criteria for an initial 30 percent evaluation have not been met.  There is no competent evidence to shows that he had a workload of 7 METs or less, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  DCs 7005 and DC 7017.  Accordingly, the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent from January 12, 2005 to August 1, 2005 (exclusive of the period from April 19, 2005 to July 18, 2005), and the claim must be denied.   

2.  As of August 1, 2005

The relevant medical evidence is summarized as follows:

An echocardiography report from Clinical Cardiovascular Specialists, dated in August 2006, notes a left ventricular ejection fraction of 65 percent, with another notation of "65-70%."    

A VA examination report, dated in June 2007, shows that the Veteran reported retiring from managing a mortgage company subsequent to his April 2005 CABG.  He also related experiencing fatigue with respect to his normal activities of daily living, and complained of both exertional and stress-related chest tightness, approximately 3 to 4 times a month.  These symptoms resolved with rest.  The Veteran reported doing some mild physical activity, mainly in the form of intermittent golfing, and stated that although he was unable to walk the course, he could play 18 holes using a golf cart.  He also reported being able to walk 2 to 3 times a week on a treadmill at approximately 3 miles per hour for about 10-15 minutes.  The main limiting factor in increasing rate and time of exercise was exertional angina.  Based upon these activity levels, the examiner opined that the Veteran qualified for a METs range of 3 to 5, stating that exercise stress testing was contraindicated in these circumstances as more strenuous exercise on a treadmill would generate chest pain.  

A VA heart examination report, dated in July 2009, shows that the examiner reported that the Veteran's C-file was not available for review, but that his CPRS (VA's Computerized Patient Record System) had been reviewed.  The report shows that the Veteran reported some daily chest pain that did not require nitroglycerine, exertional dyspnea, some dizziness when rising from his chair, and a history of two syncopal attacks after taking Clonidine.  He stated that he could walk 1/2 mile, after which he became tired, fatigued, and short of breath, and that he could ascend one flight of stairs.  The report notes that there was no data to suggest congestive heart failure.  He was noted to be taking 16 medications.  His METS level was estimated at "5 and 6."  A chest X-ray was unremarkable.  An EKG was consistent with old inferior wall infarction.  The diagnoses noted moderately-severe arteriosclerotic heart disease and status post four vessel coronary artery bypass graft in 2005, that the Veteran's left ventricular ejection fraction was not available, and arteriosclerotic changes in both carotid arteries and renal arteries requiring left carotid endarterectomy and bilateral stent in the carotids and bilateral renal stents.  

The Board finds that, as of August 1, 2005, a rating in excess of 60 percent is not warranted under DCs 7005 and 7017.  There is no competent evidence to show that he has chronic congestive heart failure, or that he has an ejection fraction of 30 percent or less.  38 C.F.R. § 4.104, DCs 7005, 7017.  With regard to METS levels, to the extent that the June 2007 VA examination report notes that the Veteran's activity levels "qualify him at METs range of 3 to 5," this indicates the possibility of a METS level 3, which would meet the criteria for a 100 percent rating.  However, it also indicates a METS level as high as 5, which is two METS levels above those criteria.  In addition, the next recorded METS levels, which are dated about two years later, in the July 2009 VA examination report, show that his METS range was estimated to be between 5 and 6.  In summary, when viewed in context, the Board finds that the evidence is insufficient to show that the Veteran has chronic congestive heart failure, a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or  that he has an ejection fraction of 30 percent or less.  Accordingly, as of August 1, 2005, the criteria for an evaluation in excess of 60 percent under DCs 7005 and 7017 are not shown to have been met, and the claim must be denied.  

B.  Type II Diabetes Mellitus

At the November 2005 Travel Board hearing, the Veteran testified that he is currently treating his diabetes mellitus with a combination of oral medication and diet.  He asserted that he had had four to six hypoglycemic episodes the preceding October; he denied a loss of consciousness.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, which provides for a 20 percent rating if the condition requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.  

The next higher rating, 40 percent, is warranted when insulin, a restricted diet, and regulation of activities are required.  Id.  

Regulation of activities is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

"Successive" rating criteria, such as DC 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (DC 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

Private treatment records from Dr. M.D.W., as well as VA outpatient treatment records, indicate that the Veteran's diabetes mellitus was diagnosed in 1990 and that it was initially controlled with a combination of diet and exercise.  In February 2005, his blood sugar levels were elevated.  In March 2005, oral hypoglycemic agents (Glyburide and Metformin) were prescribed.  A March 2005 report from A.D.A., M.D., notes that the Veteran reported that up until January 2005, he did one hour of cardiovascular exercise a day, and 1/2-hour of weight lifting daily, but that he was holding off since finding out about his cardiac abnormalities.  A February 2006 VA progress note shows that the Veteran reported that he exercised every day.  An April 2006 VA progress note indicates use of Metformin and Glyburide, and states that his diabetes was in "good control."  An April 2009 VA progress note shows that the Veteran reported that he regularly exercised by walking and that he kept active, and the report states that he was "counseled on the benefits of regular exercise."  

On July 2005 VA examination, the Veteran reported being on a restricted diet and having frequent elevated blood sugar levels; he denied any recent hospitalizations for hypoglycemic or ketoacidotic reactions.  He also denied any restrictions in his activities in order to prevent hypoglycemic reactions, although he did restrict himself from strenuous activities due to fatigue.  

On June 2007 VA examination, the Veteran stated that his main symptoms from Type II diabetes mellitus related to his hypoglycemic episodes.  He denied having ever been hospitalized for hypoglycemic or ketoacidotic episodes.  He reported being on oral hypoglycemic agents (Metformin and Glyburide) and losing 17 pounds over the past 6-12 months; his weight loss was the result of modifications in his diet in response to his diabetes mellitus.  He did not report any significant restrictions in his normal activities of daily living as a result of his diabetes mellitus, but did report alterations in his normal activities of daily living and occupation as a result of his heart disease.  

A VA heart examination report, dated in July 2009, notes the use of medications that include Metformin, and contains diagnoses that include diabetes mellitus type 2 "reasonably well-controlled.  It is moderately severe."  

The evidence shows that the Veteran takes oral hypoglycemic agents and must adhere to a restricted diet.  However, a 40 percent under DC 7913 rating requires additional factors of insulin and regulation of activities.  There is no evidence that at any time during the appeal period the Veteran has been required to use insulin to treat his diabetes mellitus or regulate his activities due his diabetes mellitus.  The Board therefore finds that the preponderance of the evidence shows that criteria for an initial evaluation in excess of 20 percent under DC 7913 have not been met.  Therefore the claim must be denied.  The Board also notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice-a-month visits to a diabetic care provider, have not been shown.  See DC 7913 (criteria for a 60 percent rating). 

C.  Conclusion

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating  schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With regard to the Veteran's service-connected disabilities , the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedules.  While the Veteran has asserted that he cannot work due to his coronary artery disease, there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In this regard, the July 2009 VA heart examiner concluded that the Veteran was not precluded from sedentary work.  The rating criteria for the Veteran's coronary artery disease, and diabetes mellitus, fully contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of the respective schedular ratings.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  The Board does not find evidence that either of the Veteran's evaluations should be increased for any separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence does not show that the Veteran had a worsening of either of the disabilities in issue at any distinct time during the appeal period, such that an increased initial evaluation is warranted.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


III.  Duties to Notify and Assist

With regard to the claims for service connection for PTSD, hearing loss, and tinnitus, as the Board has granted these claims, any failure in the duty to assist could be no more than harmless error, and they will not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

With regard to the claims for increased initial evaluations for coronary artery disease, and diabetes mellitus, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These claims involve initial evaluations, and the Court in Dingess held that in such cases section 5103(a) notice is not required, because the purpose that the notice was intended to serve has been fulfilled.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post- service treatment reports, have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical evidence, and SSA records.  The Veteran has been afforded examinations.  With regard to the July 2009 VA examination report, although this report was not based on a review of the Veteran's C-file, such a review is not required in every case.  See VAOPGCPREC 20-95, 61 Fed. Reg. 10,064 (1996).  The issues on appeal involve the severity of the Veteran's symptoms, the examiner stated that the Veteran's CPRS files were reviewed, and the purpose of the examination was to assess the current severity of the Veteran's condition.  See 38 C.F.R. § 3.327 (2010).  The Board finds that the examination report is adequate for purposes of this decision.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for PTSD, hearing loss, and tinnitus, is granted.

Prior to August 1, 2005, an initial evaluation in excess of 10 percent for service-connected coronary artery disease, status post coronary artery bypass graft, is denied.

As of August 1, 2005, an evaluation in excess of 60 percent for service-connected coronary artery disease, status post coronary artery bypass graft, is denied.  

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.



REMAND

With regard to the claims for service connection for service connection for an acquired psychiatric disorder (other than PTSD), to include depression, and entitlement to an initial compensable evaluation for service-connected high blood pressure, applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).

These claims was denied by the RO in May 2008.  The Veteran has appealed.  As previously noted, it appears that a considerable amount of evidence currently of record was not associated with the claims files at the time of the Board's February 2009 decision.  Although a waiver of RO review was received in March 2011, it was limited to the issues that the Board adjudicated in February 2009.  For both claims a statement of the case was issued in October 2008, and the subsequently received evidence has not been considered in association with the claims.  Given the foregoing, a remand is required for readjudication of the claims.  Id.  

With regard to the claims for service connection for dyslipidemia, entitlement to an effective date prior to June 14, 2007 for service connection for peripheral neuropathy, right lower extremity, entitlement to an effective date prior to June 14, 2007 for service connection for erectile dysfunction, entitlement to an effective date prior to June 14, 2007 for special monthly compensation (SMC) based on loss of use of a creative organ, entitlement to an initial compensable evaluation for service-connected erectile dysfunction, and entitlement to an initial compensable evaluation for service-connected peripheral arterial disease, these claims arose from a June 2007 RO decision which granted service connection for peripheral neuropathy of the right lower extremity, peripheral arterial disease (evaluated as 0 percent disabling (noncompensable)), erectile dysfunction (evaluated as noncompensable), and which denied a claim for service connection for dyslipidemia.  The RO assigned effective dates of June 14, 2007 for service connection for peripheral neuropathy of the right lower extremity, and erectile dysfunction, and for SMC.  

In October 2007, the Veteran filed a timely notice of disagreement (NOD) on the issues of the denial of service connection for dyslipidemia, entitlement to earlier effective dates for service connection for peripheral neuropathy of the right lower extremity, erectile dysfunction, and SMC, and entitlement to initial compensable evaluations for peripheral arterial disease, and erectile dysfunction.  

A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to these aspects of the June 2007 rating decision, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the claim for TDIU, this claim is inextricably intertwined with the aforementioned claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).  Action on this issue is accordingly deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder (other than PTSD), to include depression, and entitlement to an initial compensable evaluation for service-connected high blood pressure, with application of all appropriate laws and regulations, to include all evidence received after the October 2008 statement of the case.  If either of the decisions remains adverse to the Veteran, furnish him with a supplemental statement of the case and afford a reasonable period of time within which to respond thereto.  A copy of this SSOC must be associated with the claims files.

2.  Issue a statement of the case with respect to the issues of: 1) service connection for dyslipidemia; 2) entitlement to an effective date prior to June 14, 2007 for service connection for peripheral neuropathy, right lower extremity; 3) entitlement to an effective date prior to June 14, 2007 for service connection for erectile dysfunction; 4) entitlement to an effective date prior to June 14, 2007 for special monthly compensation (SMC) based on loss of use of a creative organ; 5) entitlement to an initial compensable evaluation for service-connected erectile dysfunction; and 6) entitlement to an initial compensable evaluation for service-connected peripheral arterial disease.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).  

3.  After the dispositions of the Veteran's claims that are discussed in the first and second paragraphs of this Remand are finalized, adjudicate the Veteran's TDIU claim.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


